In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00162-CV
                               __________________

            CROWLEY MARITIME CORPORATION, Appellant

                                         V.

                             JUAN VEGA, Appellee

__________________________________________________________________

                On Appeal from the 58th District Court
                       Jefferson County, Texas
                      Trial Cause No. A-203,194
__________________________________________________________________

                          MEMORANDUM OPINION

       Crowley Maritime Corporation filed this interlocutory appeal seeking review

of the trial court’s order denying its special appearance. See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(a)(7). In response, Juan Vega moved to dismiss the appeal,

arguing that Crowley’s appeal from the trial court’s ruling on its special appearance

is now moot because he nonsuited Crowley after the trial court denied the special

appearance that Crowley filed in response to his lawsuit. Vega concludes that by

virtue of the nonsuit, he effectively dismissed Crowley from the suit. With respect

to the special appearance, Crowley argues that the fact Vega moved to nonsuit it in
                                        1
the case should be ignored because it appealed from the trial court’s ruling on its

special appearance, which he argues stayed all the proceedings in the trial court,

effectively freezing them as of the date he appealed to preserve his right to pursue

an appeal.

      No doubt, Crowley has a statutory right to appeal from the trial court’s ruling

on its special appearance. See id. (authorizing interlocutory appeal from a ruling

granting or denying a special appearance). Nonetheless, subsection (b) of section

51.014 creates two categories of cases subject to stays. Id. § 51.014(b). The stay that

applies to the category of cases that Crowley is in states the appeal stays “the

commencement of a trial in the trial court pending resolution of the appeal.” In other

words, while Crowley’s appeal had the effect of staying any trial involving the

dispute, the appeal it filed did not prevent Vega from amending his pleadings and

dismissing Crowley from his suit. Id.

      Since Vega nonsuited Crowley, we agree with Vega that Crowley’s appeal is

now moot. Le v. Kilpatrick, 112 S.W.3d 631, 633-34 (Tex. App.—Tyler 2003, no

pet.). We will not address a matter that became moot pending our resolution of the

appeal, and for that reason we grant Vega’s motion and dismiss the appeal.

      APPEAL DISMISSED.
                                                          PER CURIAM

Submitted on February 24, 2021
Opinion Delivered February 25, 2021

Before Golemon, C.J., Horton and Johnson, JJ.

                                          2